DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramoto et al. (US 2014/0284455, hereinafter “Hiramoto”). 

Regarding claim 1, Hiramoto discloses an image sensor comprising: 
a light detector (200) comprising a plurality of photosensitive cells  (2a, 2b) configured to sense light (Fig. 1, 7a, 7b; par. [0045]); 
a color separation lens array (100 in Fig. 1) provided above the light detector and comprising a plurality of pattern structures (1a, 1b in Fig. 7), the color separation lens array being configured to collect light having different wavelength spectra respectively on at least two photosensitive cells of the plurality of photosensitive cells (see par. [0045], [0079]); and 
a variable interlayer element (6/6a in Fig. 7 & 8) configured to adjust an optical distance between the light detector and the color separation lens array (see par. [0085], wherein the thickness of the transparent layer 6a can be variable at least during fabricating process to adjust the optical distance between the pixels and the color separation lens array). 

	Regarding claim 2, as discussed in claim 1, the variable interlayer element (6/6a) is configured to adjust physical distance (thickness) between the light detector and the color separation lens array (par. [0085]). 

	Regarding claim 11, as also disclosed by Hiramoto, the color separation lens array (100) comprises a plurality of regions (1a, 1b shown in Fig. 7) respectively facing the plurality of photosensitive cells (2a, 2b) of the light detector and comprising at least one pattern structure, and the plurality of regions are configured to collect light having different wavelength spectra respectively on adjacent photosensitive cells of the plurality of photosensitive cells (see par. [0078]-[0079]).
	
	Regarding claim 12, it is further seen in Hiramoto that the plurality of regions comprise a first region, a second region, a third region, and a fourth region which each comprise at least one of the plurality of pattern structures (see Fig. 1, 6A & 7 in which the color separation array 100 comprises two-dimensional array of color separation elements having pattern structures 1a, 1a’, 1b and 1b’ that correspond to four regions), and the plurality of photosensitive cells comprise first photosensitive cell, second photosensitive cell, third photosensitive cell, and fourth photosensitive cell which face the first region, the second region, the third region, and the fourth region, respectively (see Fig. 6A and 7; par. [0019], [0021], [0075], [0078]-[0079].  Note that first, second, third and fourth photosensitive cells are indicated by photosensitive cells under the respective pattern structures 1a, 1a’, 1b and 1b’ arranged in two dimensions).

	Regarding claim 20, it is also seen in Hiramoto that the plurality of pattern structures comprise a first pattern structure, a second pattern structure, a third pattern structure, and a fourth pattern structure formed in the first region, the second region, the third region, and the fourth region, respectively (see Fig. 6 and 7.  It should be noted that the claim does not require the first, second, third and fourth pattern structures to be different from each other.  Thus, in a broadest reasonable interpretation, the structures defined by 1a, 1a’, 1b and 1b’  

	Regarding claim 23, Hiramoto discloses a photographing device (Fig. 4A) comprising: 
54an imaging unit (300) configured to form an optical image by condensing light reflected from an object; and an image sensor (10) configured to convert the optical image formed by the imaging unit into an electrical signal (par. [0062]-[0063]), wherein the image sensor comprises: 
a light detector (200) comprising a plurality of photosensitive cells (2a, 2b) configured to sense light (Fig. 1 & 7); a color separation lens array (100) provided above the light detector and comprising a plurality of pattern structures (1a, 1b), the color separation lens array being configured to collect light having different wavelength spectra respectively on at least two photosensitive cells of the plurality of photosensitive cells; and a variable interlayer element (6/6a) configured to adjust an optical distance between the light detector and the color separation lens array (see Figs. 1, 2, 7 & 8 and par. [0045], [0079], [0085].  Note the Examiner’s comment in claim 1 for similar limitations).

Regarding claim 24, the subject matter of this claim is also met by the analysis in claim 23 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Hiramoto.”

Regarding claim 17, Hiramoto teaches the plurality of pattern structures comprise a plurality of posts (rectangular parallelepiped shape 1a, 1a’, 1b and 1b’ in Fig. 6A and 7, par. [0074]), and posts provided in the first region, posts provided in the second region, posts provided in the third region and posts provided in the fourth region are different from each other in at least one of shape, size, and arrangement (note different arrangement disclosed in Figs. 6A & 7 where the four posts are arranged offset from each other at parallel and/or perpendicular directions.  See par. [0074]-[0075], [0078]-[0079]).  
Although Hiramoto is silent regarding the posts being nano-posts, Hiramoto does teach that each of the posts is resided under a microlens (4) of each pixel and is smaller than the microlens.  As such, from a technical standpoint, it is obvious that each post could be scaled to a nano-post (best understood as a tiny post smaller than a microlens) achieved by manufacturing process to yield more resolution for the image sensor.  Therefore, it would have been obvious to one of ordinary skill in the art to scale down the pixel structure associated with nano-posts to provide more resolution, thereby producing higher resolution image. 

Regarding claim 18, it is further seen in Hiramoto that nano-posts, which are provided in regions corresponding to green pixel among the first region, the second region, the third region, and the fourth region, are arranged according to distribution rules that are different in a first direction and a second direction perpendicular to the first direction (see Fig. 6A & 7.  Note the green pixel under the color separation structures 1a and 1a’ which are arranged perpendicular to each other as best seen in Fig. 6A). 

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Hiramoto” in view of Yun et al. (US 2017/0092676, hereinafter “Yun”). 

Regarding claim 13, Hiramoto fails to teach that the image sensor has a pixel arrangement structure in which a plurality of unit pixels are arranged in a Bayer pattern according to the optical distance and the plurality of unit pixels comprise red, green, and blue pixels.  However, such Bayer pattern arrangement for pixel array is well known in the art and is recognized by Yun in paragraph [0153] in which the sensor array unit 120 senses the blue light in the first pixel region PX1, senses the green light in the second pixel region PX2, and senses the red light in the third pixel region PX3. The color disposition of the light sensed by the sensor array unit 120 has the same pattern as the color disposition of a Bayer color filter that is generally used in an image sensor.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hiramoto and Yun to provide the Bayer pattern arrangement to arrive at the applicant’s claimed invention in an alternative configuration as an obvious variant to obtain color image. 

Regarding claim 19, the combined teaching of Hiramoto and Yun further teaches that nano-posts which are provided in regions corresponding to blue and red pixels among the first region, the second region, the third region, and the fourth region, are arranged according to symmetrical distribution rules in the first direction and the second direction (see Fig. 6A in Hiramoto for the symmetrical arrangement of nano-posts in the vertical direction and horizontal direction, taken in combination with Yun for blue and red pixels as discussed in claim 13). 

Allowable Subject Matter
Claims 3-10, 14-16, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art of record teaches the variable interlayer element configured to adjust an optical distance between the light detector and the color separation lens array as discussed in claim 1, this adjustment is only performed during manufacturing process by etching some portions of the transparent layer 6a in Hiramoto.  Therefore, the prior art of record, either alone or in combination, fails to teach the features/limitations required in claims 3-7, 9, 14-16, 21 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697